
	
		I
		111th CONGRESS
		1st Session
		H. R. 1340
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2009
			Mr. George Miller of
			 California (for himself and Mr.
			 Sensenbrenner) introduced the following bill; which was referred to
			 the Committee on the
			 Judiciary
		
		A BILL
		To provide for the admission to the United States of
		  certain Tibetans.
	
	
		1.Short titleThis Act may be cited as the
			 Tibetan Refugee Assistance Act of
			 2009.
		2.Transition for
			 displaced Tibetans
			(a)In
			 generalNotwithstanding the numerical limitations specified in
			 sections 201 and 202 of the Immigration and Nationality Act (8 U.S.C. 1151 and
			 1152), there shall be made available to qualified displaced Tibetans described
			 in subsection (b) of this section 3,000 immigrant visas in the 3-fiscal-year
			 period beginning with fiscal year 2010.
			(b)Qualified
			 displaced Tibetan described
				(1)In
			 generalAn individual is a
			 qualified displaced Tibetan if such individual is an individual who—
					(A)is a native of
			 Tibet; and
					(B)since before the
			 date of the enactment of this Act, has been continuously residing in India or
			 Nepal.
					(2)Native of Tibet
			 describedFor purposes of subparagraph (A) of paragraph (1), an
			 individual shall be considered to be a native of Tibet if such individual was
			 born in Tibet or is the son, daughter, grandson, or granddaughter of an
			 individual born in Tibet.
				(c)Distribution of
			 visa numbersThe Secretary of State shall ensure that immigrant
			 visas provided under subsection (a) are made available to qualified displaced
			 Tibetans described in subsection (b) (or described in subsection (d) as the
			 spouse or child of such a qualified displaced Tibetan) in an equitable manner,
			 giving preference to those qualified displaced Tibetans who are not resettled
			 in India or Nepal or who are most likely to be resettled successfully in the
			 United States.
			(d)Derivative
			 status for spouses and childrenA spouse or child (as defined in
			 subparagraphs (A), (B), (C), (D), or (E) of section 101(b)(1) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(b)(1))) shall, if not otherwise
			 entitled to an immigrant status and the immediate issuance of a visa under this
			 section, be entitled to the same status, and the same order of consideration,
			 provided under this section, if accompanying, or following to join, the spouse
			 or parent of such spouse or child.
			
